Case 1:20-cv-24069-RNS Document 50-5 Entered on FLSD Docket 10/27/2020 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA

      1199SEIU UNITED                       )
      HEALTHCARE WORKERS EAST,              )   No. 1:20-cv-24069-RNS
                                            )
            Plaintiff,                      )   Hon. Robert N. Scola, Jr.,
                                            )   District Judge
            v.                              )
                                            )   Hon. Jonathan Goodman,
      LOUIS DEJOY, Postmaster               )   Magistrate Judge
      General and Chief Executive           )
      Officer of the United States Postal   )
      Service; and the UNITED STATES        )
      POSTAL SERVICE,                       )
                                            )
            Defendants.                     )




                 PLAINTIFF’S EXHIBIT 35
    Exhibit 4 to October 23, 2020 S.D.N.Y. Jones Letter –
     Report Providing Processing Operations Summary
     Reports and an Election Mail Service Performance
                       Score for USPS


          SUPPLEMENTARY DECLARATION OF JONATHAN MANES

                                 OCTOBER 27, 2020
Case 1:20-cv-24069-RNS
           Case 1:20-cv-06516-VM
                         Document Document
                                  50-5 Entered
                                           91-4onFiled
                                                  FLSD 10/23/20
                                                        Docket 10/27/2020
                                                                Page 1 of 2 Page 2 of 3
  Case 1:20-cv-24069-RNS
             Case 1:20-cv-06516-VM
                           Document Document
                                    50-5 Entered
                                             91-4onFiled
                                                    FLSD 10/23/20
                                                          Docket 10/27/2020
                                                                  Page 2 of 2 Page 3 of 3


                                Inbound Ballot                    Outbound Ballot               Election Mail (Non Ballot)
  Week Start Date
                               Processing Score                   Processing Score                   Processing Score
               12-Sep                         86.64%                             93.92%                             94.63%
               19-Sep                         91.94%                             98.08%                             95.51%
               26-Sep                         94.33%                             91.69%                             97.74%
                3-Oct                         94.73%                             93.93%                             92.66%
               10-Oct                         95.58%                             96.65%                             93.44%
Please Note: this only includes scores for mailpieces that have been properly identified by the mailer as election mail,
outbound ballots, or inbound ballots and if it adhered to Service Performance Measurement business rules.
